Citation Nr: 1524000	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-28 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disability other than bipolar disorder with depression, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel





INTRODUCTION

The Veteran served on active duty from November 1986 to May 1991 and from March to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In her September 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference. She was notified that her Board hearing had been scheduled for a date in March 2014 by way of a January 2014 letter.  This letter was sent to her address of record and was not returned as undeliverable.  A copy of this letter was also sent to her representative.  The Veteran failed to appear for the scheduled Board hearing.  To the Board's knowledge, she has offered no explanation as to why she failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she has a current psychiatric disability other than bipolar disorder with depression, to include PTSD, and that this disability is related to various stressors in service.  The stressors reported by the Veteran include: being sexually harassed/assaulted by fellow servicemen; having to use the bathroom, take showers with, and share tents with male service members; cleaning out dead bodies and animals from a building in which she later slept; the sounds of scud missiles while serving in the Persian Gulf; traveling across the desert at night without lights; using the bathroom outside at night without lights; and living in vehicles for days at a time.  There is also evidence that she has been the victim of spousal abuse.  She reportedly began to experience psychiatric problems after entering service in 1986 due to the fact that she had to relinquish custody of her children to her ex-husband.
 
A VA examination was conducted in February 2011 to assess the nature and etiology of any current psychiatric disability other than bipolar disorder with depression and the Veteran was only diagnosed as having bipolar disorder.  The examiner who conducted the examination explained that the Veteran had only described stressors such as "just being out there around other men" with less women, "harassment talk," lack of adequate privacy for females, poor living conditions, and seeing dead animals.  Overall, she did not describe any particular stressors related to potentially life-threatening encounters and did not appear to describe stressors relevant to a PTSD diagnosis.  Also, she was not demonstrating symptoms that would warrant a PTSD diagnosis.  Her primary problems appeared to be related to severe mood regulation problems as opposed to PTSD in that she did not describe any nightmares, flashbacks, hypervigilance, or exaggerated startle, and she did not demonstrate any increase in physiological arousal when discussing the supposed traumas that she experienced during the Persian Gulf War.

The February 2011 VA examination is insufficient because the examiner did not acknowledge or comment on some of the Veteran's reported stressors, including cleaning out dead bodies and animals from a building in which she later slept, the sounds of scud missiles while serving in the Persian Gulf, traveling across the desert at night without lights, and living in vehicles for days at a time.  Also, the Veteran subsequently reported a specific instance of sexual assault/harassment which occurred in Kuwait and which was not considered by the February 2011 examiner (see a "Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder" form (VA Form 21-0781) received by VA in October 2011).  In addition, VA psychiatry attending notes dated in August 2011 and March 2012 include diagnoses of PTSD and reports of some of the PTSD symptoms that were found to be absent by the February 2011 examiner (e.g., nightmares and hypervigilance).
Thus, a remand is necessary to afford the Veteran a new VA psychiatric examination to assess the nature and etiology of any current psychiatric disability other than bipolar disorder with depression.

A March 2007 VA mental health psychology consultation note indicates that the Veteran was reportedly in receipt of Social Security Administration (SSA) disability benefits for an unspecified disability.  The records related to the SSA's determination have not yet been associated with the claims file and may be relevant, and therefore should be obtained.

In addition, the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) in January 2007 for records of treatment for a psychiatric disability from Goose Creek Medical Practice. There do not appear to be any records from this treatment provider included in the claims file or among the Veteran's paperless records and the AOJ did not otherwise take any action to attempt to obtain the identified records.  Therefore, a remand is also necessary to attempt to obtain these identified relevant private treatment records.

Also, updated VA treatment records should be secured upon remand.

Finally, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2014).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the claimant the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In this case, the Veteran reported sexual trauma in service, however she has not been explicitly provided with notice that evidence of behavior changes may constitute credible supporting evidence of the  reported in-service personal assault. Therefore, a remand is also necessary to advise the Veteran of this, and to allow her the opportunity to submit additional evidence.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing her that evidence from sources other than her service records may corroborate her account of in-service personal assault.  See 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

The Veteran shall be asked to provide or identify any evidence from sources other than her service records that might corroborate her claimed stressors.  Provide a list of examples of such evidence, including evidence of behavior changes. 

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied on to make the decision.

3.  Obtain all outstanding VA records of treatment, to specifically include:
(a)  any records contained in the Charleston Vista electronic records system and dated from July 2004 through the present;
(b)  any records from the VA Medical Center in Richmond, Virginia dated from May 2010 through the present; and
(c)  any relevant records from any other sufficiently identified VA facility.  

4.  Ask the Veteran to specifically complete an authorization for VA to obtain all records of her treatment for a psychiatric disability from Goose Creek Medical Practice (see the VA Form 21-4142 dated in January 2007), and attempt to obtain any relevant private treatment records that have not already been obtained for which a sufficient release is submitted.

5.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability other than bipolar disorder with depression, including PTSD.  All indicated tests and studies shall be conducted, including psychological testing to help determine whether the Veteran experiences PTSD. 

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current psychiatric disability other than bipolar disorder with depression identified (i.e., any psychiatric disability other than bipolar disorder with depression diagnosed since October 2009 including, but not limited to, PTSD), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability other than bipolar disorder with depression had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's psychiatric problems in service, is related to her reported stressors during service, or is otherwise the result of a disease or injury in service?

(b)  If the Veteran has met the criteria for a diagnosis of PTSD at any time since October 2009, what are the stressors that support the diagnosis?

(c)  If any stressor supporting a diagnosis of PTSD consists of an in-service personal assault, is there evidence of behavior changes in response to the stressor?

In formulating the above opinions, the examiner must acknowledge and comment on any psychiatric disabilities other than bipolar disorder with depression diagnosed since October 2009 (including, but not limited to, PTSD), the Veteran's reported psychiatric problems in service (including her report of "frequent trouble sleeping" and "depression or excessive worry" on a May 1991 report of medical history form completed for purposes of separation from service), and all of her reported stressors in service (including being sexually harassed/assaulted by fellow servicemen-to include the specific incident of sexual assault described on the VA Form 21-0781 received by VA in October 2011; having to use the bathroom, take showers with, and share tents with male service members; cleaning out dead bodies and animals from a building in which she later slept; the sounds of scud missiles while serving in the Persian Gulf; traveling across the desert at night without lights; using the bathroom outside at night without lights; and living in vehicles for days at a time).

A complete rationale shall be given for all opinions and conclusions expressed.

6.  Then readjudicate the claim, issuing a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




